Per Curiam:
The notice of lien was clearly defective and ineffectual; therefore, the complaint fails so far as any ground for equitable relief is concerned, and there is no cause of action alleged against Bowitz. But as to Jackson Amusement Company the allegations were sufficient to sustain a common-law action for the debt alleged to be owing by it to plaintiff. (Abbott v. Easton, 195 N. Y. 372; Doyle v. Delaney, 112 App. Div. 856.) As to the defendant Bowitz, the judgment is affirmed, with costs. As to Jackson Amusement Company, the judgment is reversed, with costs, and the demurrer overruled, with costs, with leave to said defendant to answer within twenty days on payment of costs in this court and in the court below. Present — Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ. As to defendant Bowitz, judgment affirmed, with costs. As to Jackson Amusement Company, judgment reversed, with costs, and demurrer overruled,with costs, with leave to defendant to withdraw demurrer and to answer on payment of said costs.